769 N.W.2d 682 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Scott David BISKNER, Defendant-Appellant.
Docket No. 137198. COA No. 278006.
Supreme Court of Michigan.
August 6, 2009.

Order
By order of January 23, 2009, this case was remanded to the Tuscola Circuit Court for a hearing pursuant to People v. Ginther, 390 Mich. 436, 212 N.W.2d 922 (1973). On order of the Court, the transcript of that hearing having been received, the application for leave to appeal the July 8, 2008 judgment of the Court of Appeals is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.